Citation Nr: 0415783	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-18 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scars 
of the left knee.

2.  Entitlement to service connection for a lumbar and 
cervical spine disorder, claimed as secondary to a service-
connected left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from February 1984 to May 
1987.

This matter arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which granted service connection 
for scars of the left knee, and assigned a 10 percent 
evaluation, effective August 30, 2001.  The rating decision 
also denied the veteran's secondary service connection claim, 
set forth above.

The veteran testified at a personal hearing before RO 
personnel in September 2003.  A transcript of this hearing 
has been associated with the claims folder.


FINDINGS OF FACT

1.  the veteran is currently service-connected for a left 
knee disorder classified as "left knee meniscectomy; medial 
and lateral meniscus; left knee posterior cruciate ligament 
repair; degenerative joint disease," and rated as 30 percent 
disabling under Diagnostic Code 5261; service connection is 
also established for scars associated with the left knee 
surgeries, rated as 10 percent disabling under Diagnostic 
Code 7804.

2.  The veteran's left knee scars are painful on palpation.

3.  A cervical or lumbar spine disorder was first identified 
many years after the veteran's release from service.

4.  The veteran's cervical and lumbar spine disorder is 
unrelated to his military service or to his service-connected 
left knee disorders.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left knee scars have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(effective prior to and as of August 30, 2002).

2.  The veteran's lumbar and cervical spine disorder is not 
secondary to a service-connected left knee disorder.  38 
U.S.C.A. §§ 1110, 5102, 5103 and 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in a letter 
dated in September 2001, the rating decision of November 
2001, the statement of the case dated in April 2003, and the 
supplemental statement of the case dated in December 2003.  
These documents included a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO clearly 
explained why the evidence was insufficient under applicable 
law and regulations to grant the benefit sought.

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that VA must provide notice of what 
is needed to support a claim prior to an initial unfavorable 
RO decision.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
This was done in this case.  As such, there is no issue as to 
the timing of the notice.

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the veteran was accorded a VA medical examination 
pertinent to his service connection claim and one pertinent 
to his increased rating claim, and that the available medical 
evidence is sufficient for an adequate determination.  
Further, the RO has obtained all private and VA medical 
records identified by the veteran.  A VA etiology opinion 
have been obtained with respect to the service connection 
claim.  Additionally, the veteran has been afforded a 
hearing.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA as to the issues 
addressed in this decision have been fulfilled.  

I.	Scar claim

Factual Background.  The veteran was afforded an examination 
in October 2001 to evaluate scars resulting from knee surgery 
in 1986.  At the time of the examination, the veteran 
complained of moderate pain on the scar areas of the left 
knee.  Objectively, there was a scar on the left medial knee 
from the proximal to distal aspects, crossing the joint below 
the medial patella, which was 20 cm. long, and 4 mm to 2 cm. 
wide.  It was described as "half moon shaped."  There was 
another scar on the medial meniscus area that was 9 cm. long, 
and 4 mm. to 2 cm. per side.  This scar was linear-shaped and 
vertical.  The third scar was on the lateral aspect of the 
leg from the proximal to distal aspect, crossing the joint, 
and was 19 cm. long and 4 mm. to 2 cm. wide.  It was linear-
shaped.

According to the examiner, all three scars were moderately 
tender to palpation, with no adhesions.  The largest scar on 
the left medial knee had two metallic pins felt 
subcutaneously, which were severely tender to palpation.  The 
other two scars had a normal texture.  There was no 
ulceration or breakdown of the skin, and no elevation or 
depression of the scars.  No underlying tissue loss was 
noted.  No inflammation, edema or keloid formation was 
present.  The scars had loss of color, and were described as 
"cosmetically disfiguring."  With respect to limitation of 
motion caused by the scars, the examiner stated that the 
scars crossed the joint, and the veteran had range of motion 
of the left knee to 120 degrees of flexion and -5 degrees of 
extension.  This was considered a functional range of motion.  
Clinical diagnosis was of scars, residuals of left knee 
surgeries.

Outpatient treatment records from the San Juan VAMC, dated 
from September 2001 to August 2002, are negative for 
complaints or treatment for the veteran's service-connected 
scars.

At his personal hearing in September 2003, the veteran 
testified that the scars were tender, particularly when the 
knee brace brushed against them.  He described the pain as 
"persistent," and stated that the scars could not get 
sunlight due to pain.  The veteran stated that bending the 
knee caused pain, and described pain on palpation.

Analysis.  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

As noted above, the veteran's left knee scars are currently 
rated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  However, if the 
revised regulations are more favorable to the veteran, then 
an award of an increased rating based on a change in law may 
be granted retroactive to, but no earlier than, the effective 
date of the change, in this case, August 30, 2002.  See 
VAOPGCPREC 7-2003.

Under the "old" regulations, a 10 percent rating may be 
assigned for scars which are superficial, tender and painful 
on objective demonstration or are poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2002).

Also under the old regulations, a disability evaluation in 
excess of 10 percent may be assigned under Diagnostic Code 
7805, which evaluates scars based upon limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2002).

Under the revised regulations, scars other than of the head, 
face, or neck, which is the case here, are rated under 
Diagnostic Codes 7801 to 7805 as follows:

Diagnostic Code 7801 pertains to scars, other than head, 
face, or neck, that are deep or that cause limited motion.  
Area or areas exceeding 6 square inches (39 sq. cm.) warrant 
a 10 percent rating.  Area or areas exceeding 12 square 
inches (77 sq. cm.) warrant a 2 percent rating.

Diagnostic Code 7802 pertains to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion:  Area or areas exceeding 144 square inches 
(929 sq. cm.) warrant a 10 percent rating.

Under Diagnostic Code 7803, scars which are superficial and 
unstable warrant a 10 percent rating.

Under Diagnostic Code 7804, scars which are superficial and 
painful on examination warrant a 10 percent rating.

Under Diagnostic Code 7805, other scars will be rated based 
on limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The Board notes that these new regulations pertaining to 
scars have not made any substantive changes affecting this 
case.  The current 10 percent evaluation is the highest 
schedular evaluation available under either version of 
Diagnostic Code 7804.

In the case at hand, the Board finds that the veteran is 
currently properly rated as 10 percent disabled for this 
disability.  In this regard, the Board notes, as above, that 
the veteran is currently receiving the highest schedular 
evaluation under either the old or the new version of 
Diagnostic Code 7804, and the new codes 7802, and 7803.  
Further, no more than negligible limitation of motion 
attributable to the scars has been shown, such that a rating 
under Diagnostic Code 7805 would be warranted.  In this 
regard, VA examination dated September 2001 showed that the 
veteran's service-connected scars did not prevent him from 
exhibiting a normal range of motion of the left knee.

Furthermore, there has been no evidence presented which 
indicates that the veteran's scars of the left knee are deep 
or cover an area exceeding 12 square inches, such that a 
higher rating would be warranted under the revised Diagnostic 
Code 7801.  In this regard, the report of the aforementioned 
VA examination is particularly noted, which showed no 
significant elevation or depression of the scars, and no 
underlying tissue loss, as well as cited evidence above 
showing negligible limitation of motion.  In the absence of 
any findings of limitation of motion, or deep scarring, the 
Board finds that the veteran's scar warrants no more than a 
10 percent evaluation, the evaluation the veteran is 
currently receiving.

In addition, the Board finds that the evidence of record does 
not present such an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for the scars on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2003).  

There is no objective evidence that these scars have resulted 
in a marked interference with employment, and there is no 
indication that it has necessitated frequent periods of 
hospitalization.  In the absence of evidence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating for the veteran's left knee scars has been in 
effect since the effective date of service connection for 
that disability, and at no time has it been medically 
demonstrated that this disability has warranted any higher 
rating.  Therefore, there is no basis for staged rating as to 
this issue.

II.	Cervical and lumbar spine claim.

Factual Background.  The veteran's service medical records 
are negative for any complaints, diagnoses, or treatment for 
any cervical or lumbar spine disorder.

As noted above, the veteran is currently service-connected 
for a left knee disorder classified as "left knee 
meniscectomy; medial and lateral meniscus; left knee 
posterior cruciate ligament repair; degenerative joint 
disease," and rated as 30 percent disabling under Diagnostic 
Code 5261; service connection is also established for scars 
associated with the left knee surgeries, rated as 10 percent 
disabling under Diagnostic Code 7804.

Treatment records from the Ponce OPC, dated from January 1993 
to October 2000, are likewise negative for relevant findings.  
Outpatient treatment records from the San Juan VAMC, dated 
from September 2001 to August 2002, however, reflect a 
diagnosis of cervicodorsal myositis.  In these records, the 
veteran referred to constant pain in his upper neck and back.  
He also had bilateral middle trapezius and interscapular 
muscle spasms, and tenderness to deep palpation.  

The veteran was afforded a VA spine examination in January 
2003, when he reported that he began having pain in the 
cervical and lumbar area and right hip three years 
previously.  He reported no history of trauma, and indicated 
that he did not visit Sick Call during service due to any 
cervical or lumbar spine problem.  The veteran referred to 
severe cervical pain with radiation to his forehead and right 
trapezius, with inflammation and muscle spasm.  He also 
referred to moderate low back pain with radiation to the 
coccyx and right hip.  Objectively, the examiner noted that 
although the veteran appeared to have a 1.5 inch left leg 
discrepancy, but when he was observed walking with a left 
knee brace in the hallway, he had almost complete extension 
of the left knee.  The examiner concluded that this meant 
that he had no leg discrepancy.  

Following a complete physical examination of the veteran and 
a review of the claims folder, the examiner diagnosed: (1) 
minimal cervical degenerative joint disease by x-rays dated 
in October 2001; (2) mild degenerative joint disease of the 
pelvis and joints and osteopenia by x-rays dated in January 
2003; (3) bilateral trapezius myositis and lumbar 
paravertebral myositis; and (4) mild degenerative joint 
disease of the lumbar spine with osteopenia and mild 
straightening of the lumbar spine due to muscle spasms.  
Regarding etiology, the examiner wrote:

It is my opinion that the bilateral 
hip condition, cervical and lumbar 
[spine] condition diagnosed on 
today's exam [are] not secondary to 
his [service-connected] left knee 
condition. . . . It is my opinion 
that the bilateral hip, cervical and 
low back conditions diagnosed today 
are related to the natural process of 
aging.

A private treatment record, dated in August 2003, reflects 
that a frontal and lateral view of the cervical spine 
demonstrated straightening of the cervical curvature which 
could be related to muscle spasm.  The vertebral bodies, disc 
spaces, and posterior elements were described as well-aligned 
and preserved.  Clinical impression was of normal cervical 
spine radiographs except for suspected muscle spasm.

Analysis.  Service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  The Court has held that when 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show:  (1) that a current disability exits, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).

A layperson is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

The veteran has claimed that his cervical and lumbar spine 
disorder is a result of his service-connected left knee 
disorder.  However, the Board first notes that service 
connection is not warranted on a direct basis for the spine 
disability.  The Board notes that the first diagnosis of 
record of a spine disability was in 2001, more than 10 years 
after service.  The Board finds that the lack of evidence of 
treatment for the disability for this long period following 
service weighs against the veteran's claim.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999).

With respect to secondary service connection - the central 
issue in this case - there is only one etiology opinion of 
record, and it is decidedly negative.  The January 2003 VA 
examiner concluded, following a thorough physical examination 
and longitudinal review of the claims folder, that the 
veteran's spinal disability is not secondary to the service-
connected left knee condition.  On the other hand, he 
concluded that it was the result of the natural aging 
process.  

The Board finds that the veteran has not established that he 
is entitled to secondary service connection for a lumbar or 
cervical spine disorder, and his appeal must be denied.  See 
38 C.F.R. § 3.310(a).  There is no competent evidence of 
record that any current lumbar or cervical spine disorder was 
either caused by or aggravated by the service-connected left 
knee disabilities.  See Allen, supra.  The only opinion of 
record that would tend to support the veteran's claim is that 
of the veteran and as he is a layperson with no medical 
training or expertise, his contentions alone do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As the preponderance of the evidence is against finding that 
the veteran's currently manifested lumbar and cervical spine 
disorder is etiologically related to his service-connected 
left knee disorder, his claim for service connection cannot 
be granted.  38 U.S.C.A. § 1110, 5102, 5103 and 5103A, 5107; 
38 C.F.R. § 3.102, 3.303, 3.310.


ORDER

Entitlement to a rating in excess of 10 percent for scars of 
the left knee is denied.

Service connection for a cervical and lumbar spine disorder, 
as secondary to a service-connected left knee disorder, is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



